DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi et al (US 5,435,379) in view of Lee (US 2016/0104634),  MacInnes et al (US 4,568,277), and Lue et al (US 5,761,023).
Moslehi shows the cooling fluid system claimed including a substrate support/housing (18) having a cooling pipe/conduit (16) forming a flow path in the support wherein the pipe/conduit (16) is fluidly coupled at a first end of the inlet of the flow and to an outlet of the flow path at a second end, a heat exchanger (34) fluidly connected between the first inlet end and a second outlet end, and a compressor (36) 
Lee shows a substrate support/platen having a fluid path with cooling channels (132/332/532) wherein a cooling fluid is supplied through an inlet (304) and an outlet (306). 
MacInnes also shows a substrate support (18, 40) having a fluid path with cooling channels (26) that is connected to conduits (32, 96) for supplying a cooling fluid through an inlet and an outlet of the channels.
 Lue shows it is known to provide a substrate support (14/120) located within a processing chamber (8) wherein the substrate support is provided with a vacuum system (37/132) having a vacuum pump that is coupled to cooling channel (see Figure 7) and to the processing chamber via the substrate support (see Figure 1).
In view of Lee, MacInnes, and Lue, it would have been obvious to one of ordinary skill in the art to adapt the flow path of Moslehi with a plurality of channels defined within the substrate support/housing as a suitable cooling arrangement that allows a cooling fluid to flow through the support/housing and predictably provide the cooling of the support housing and subsequently to the substrate supported thereon, and the substrate support is known to be located within a processing chamber so as to effectively and safely process the substrate within the process chamber, and it would have been obvious to further provide a vacuum system with a vacuum pump that is connected to the cooling channels of the substrate support and also to the processing 
With respect to claim 2, Moslehi shows that the fluid system is a closed loop cooling system as illustrated in Figure 3, and Lue also shows that the fluid system is a closed loop system. 
With respect to claims 3, 4 and 14, 15, Lue further shows it is known to provide the substrate support with an electrode (column 1, lines 14-19) wherein an RF source (27) is connected to the electrode, and Lue shows it is also known to provide an RF match (28) between the substrate support and the RF source. Also see Figure 1.
With respect to claims 5, 6 and 20, Lue shows it is known to provide a substrate support comprising an electrostatic chuck having an electrode therein, and the cooling channels disposed within the electrostatic chuck. Lee also shows the substrate support/platen (502) as an electrostatic chuck with the cooling channels (532) disposed therein. Also see Figure 5B. Lee further shows the substrate support having a heating element (160/560) and an electrode (162/562) wherein the heating element and the electrode are disposed between a substrate support surface of the substrate support and the cooling channel. And, it would have been obvious to adapt Moslehi with the substrate support having an electrode as well as a plurality of heating elements to clamp or chuck the substrate while providing a heat via a heating element or heating elements that are well known in the art of heating and cooling of the substrates. 
With respect to claims 8 and 16, Moslehi shows the cooling fluid that can be helium from a helium gas source (42). Also, see column 4, lines 8-20. Lue also shows the cooling fluid that can be helium supplied from a helium source.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moslehi in view of Lee, MacInnes, and Lue as applied to claims 1-6, 8, 12-16 and 20  above, and further in view of Thompson et al (US 6,705,095) or Shrinivasan et al (US 7,327,948).
Moslehi in view of Lee, MacInnes, and Lue shows the system claimed except for a support shaft as claimed.
Thompson shows it is known to provide a substrate support having a support shaft through which a fluid conduit is located to deliver a fluid to a cooling channel. 
Shrinivasan also shows it is known to provide a support shaft to a substrate support wherein a fluid conduit/line (206/207) is located therein. 
In view of Thompson or Shrinivasan, it would have been obvious to one of ordinary skill in the art to adapt Moslehi, as modified by Lee, MacInnes, and Lue, with a support shaft  to conveniently locate the fluid conduit therein while providing a support to the substrate support as known in the art.  
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi in view of Lee, MacInnes, and Lue as applied to claims 1-6, 8, 12-16 and 20 above, and further in view of Sundhar et al (US 2010/0089563).
Moslehi in view of Lee, MacInnes, and Lue shows the system claimed except for the compressor having a variable speed DC motor.
Sundhar shows it is known to provide a compressor (125) having a variable speed motor (140) to run the compressor. 
In view of Sundhar, it would have been obvious to one of ordinary skill in the art to adapt Moslehi, as modified by Lee, MacInnes, and Lue, with the compressor having a variable speed DC motor that can predictably and effectively run the compressor as known in the art. 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi in view of Lee, MacInnes, and Lue as applied to claims 1-6, 8, 12-16 and 20 above, and further in view of Hu et al (US 2015/0007604).
Moslehi in view of Lee, MacInnes, and Lue shows the system claimed except for the compressor having an AC motor with a variable frequency drive. 
Hu shows it is known to provide a compressor (125) having an AC motor (50) with a variable frequency drive (52) to control load of the compressor. 
In view of Hu, it would have been obvious to one of ordinary skill in the art to adapt Moslehi, as modified by Lee, MacInnes, and Lue, with the compressor having an AC motor with a variable frequency drive that can predictably and effectively run the compressor based on the load condition of the compressor as known in the art. 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi in view of Lee, MacInnes, and Lue as applied to claims 1-6, 8, 12-16 and 20  above, and further in view of Matyushkin et al (US 2008/0017104) and Shamouilian et al (US 2001/0042594). 
Moslehi in view of Lee, MacInnes, and Lue shows the system claimed including Moslehi showing a valve positioned between the substrate support (18), which can include an electrostatic chuck as taught by Lee and Lue, and the compressor (36) that allows a fluid to flow in a closed loop, but does not explicitly shows that the valve can be a throttle valve. 
Matyushkin shows that it is known to use a valve such as a throttle valve (178) to control the flow of the fluid, and Shamouilian also shows it is known to use a valve such as a throttle valve (90) to control the flow of the fluid/gas. 
In view of Matyushkin or Shamouilian, it would have been obvious to one of ordinary skill in the art to adapt Moslehi, as modified by Lee, MacInnes, and Lue with a throttle valve to control the flow of the fluid in the cooling channel as an alternatively means that can control the flow of the fluid as well known in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the Lue reference is applied for the newly added claim limitations. Lue teaches for a vacuum system having a vacuum pump that is coupled to at least one of the cooling channels and to processing chamber via a substrate support for vacuum pumping the fluid as illustrated in Figures 1 and 7, and Lue also teaches for an electrode in the substrate with an RF source and an RF match as stated in the ground of rejection. 
Thus, the applicant’s arguments are deemed moot. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761